DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending.

Claim Objections
Claims 1, 9 and 17 are objected to because of the following informalities: failure to spell out acronym “ML”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a computer program product residing on a computer readable medium having a plurality of instructions stored thereon, which suggests that the computer program product is directed to software per se fails to fall within at least one of the four categories of patent eligible subject matter.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite a process of having a series of steps including maintaining an ML object collection that defines at least one ML object, associating version criteria with each of the plurality of linked versions of the ML object, restricting and granting access to one or more of the linked versions as claimed. 
The claimed process is similar to a method of mental processes, particularly concepts performed in the human minds (including an observation, evaluation, judgement, opinion), which is one of the groupings of abstract ideas according to Prong One in Step 2A of the 2019 Patent Subject Matter Eligibility Guidance since the steps being claimed (e.g. maintaining, associating, restricting and granting) are directed to a series of thought processes (i.e. mental processes).  
Also, this judicial exception is not integrated into a practical application because the additional elements in claims--which include the elements or a combination of elements in the claims (e.g. linked versions, temporary varying versions, version criteria, requestor status) -- are directed to a types of information being manipulated. The types of information be being manipulated does not impose a meaningful limit on the judicial exception, such that the claims are more than a drafting effort design to monopolize exception, because the claimed steps could be performed in a same manner to achieve the same outcome with other types of information other than the ones being used in the claims. Hence, the claims do not include additional elements or the combination of the elements are sufficient to amount to significantly more than the judicial exception and fail to integrate the judicial exception into practical application according to Prong Two in Step 2A of the 2019 Patent Subject Matter Eligibility Guidance. 
Further, in view of Step 2B of the 2019 Patent Subject Matter Eligibility Guidance, it is determined that the computing elements (such as computing device, computer readable medium, processor, memory) in the claims amount to no more than usage of a generic computing system having a generic computing components, which fails to provide an inventive concept or significantly more than abstract idea because the elements do not necessary improve the functional of a computing system or an improvement to a technical field since network computing is well known.
Thus, for at least the reasoning above, the pending claims 1-24 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 16 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “most useful” in claims 8, 16 and 24 is a relative term which renders the claim indefinite. The term “most useful” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fay et al (Patent No. US 10,642,940, hereinafter Fay).

With respect to claim 1, Fay discloses a computer-implemented method, executed on a computing device (Abstract), comprising: 
maintaining an ML object collection that defines at least one ML object, wherein the at least one ML object defines a plurality of linked versions of the ML object (Col. 2, lines 30-35 & 45-53, Col. 3, lines 38-40, Col. 6, lines 1-5: maintain a collection that correspond to an ML object collection, such as and not limited to document history or a document, each defines an ML object of a document, which defines a linked versions of the document, such as and not limited to linked versions of document revisions).

With respect to claim 9, Fay discloses a computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor (Abstract, Fig 1), cause the processor to perform operations comprising: 
maintaining an ML object collection that defines at least one ML object, wherein the at least one ML object defines a plurality of linked versions of the ML object (Col. 2, lines 30-35 & 45-53, Col. 3, lines 38-40, Col. 6, lines 1-5: maintain a collection that correspond to an ML object collection, such as and not limited to document history or a document, each defines an ML object of a document, which defines a linked versions of the document, such as and not limited to linked versions of document revisions).

With respect to claim 17, Fay discloses a computing system including a processor and memory configured to perform operations (Abstract, Fig 1) comprising: 
maintaining an ML object collection that defines at least one ML object, wherein the at least one ML object defines a plurality of linked versions of the ML object (Col. 2, lines 30-35 & 45-53, Col. 3, lines 38-40, Col. 6, lines 1-5: maintain a collection that correspond to an ML object collection, such as and not limited to document history or a document, each defines an ML object of a document, which defines a linked versions of the document, such as and not limited to linked versions of document revisions).

With respect to claims 2, 10, and 18, Fay further discloses wherein the plurality of linked versions of the ML object includes a plurality of temporally varying versions of the ML object (Col. 1, lines 10-15, Col. 2, lines 32-40 & 45-53, Fig 7, lines 15-25 & 38-45: the linked revisions includes different revisions directed to different versions at different times, which correspond to temporary varying version of the object/document).
With respect to claims 3, 11 and 19,  Fay further discloses associating version criteria with each of the plurality of linked versions of the ML object (Col. 1, lines 10-15, Col. 2, lines 32-40 & 45-67, Fig 7, lines 15-25 & 38-45: version criteria, such as and not limited to revision made, revision history, versioning criteria specified by the author and/or authority people).
With respect to claims 4, 12 and 20, Fay further discloses restricting access to one or more of the linked versions of the ML object based, at least in part, upon the version criteria (Col. 2, 45-53, Col. 3, lines 26-40 & 60-63: restricting access to version based on the versioning criteria—such as by access levels, user role/group-- specified by the author and/or authority people).
With respect to claims 5, 13 and 21 Fay further discloses granting access to one or more of the linked versions of the ML object based, at least in part, upon the version criteria (Col. 2, 45-53, Col. 3, lines 26-40 & 60-63: grant access to version based on the versioning criteria—such as by access levels, user role/group-- specified by the author and/or authority people).
With respect to claims 6, 14 and 22, Fay further discloses wherein the version criteria defines a requestor status (Col. 2, lines 52-65, Col. 3, lines 1-20, Col. 5, lines 10-50: define by specifying a level of access for each group of users/requestors representing the requestor status).With respect to claims 7, 15 and 23, Fay further discloses
With respect to claims 7, 15 and 23, Fay further discloses wherein the requestor status includes one or more of: the requestor being associated with a group; the requestor being associated with an entity; the requestor being associated with a class; the requestor being associated with a level; and the requestor having one or more required keys; the requestor having one or more required permissions; the requestor having a certain authority (one or more indicates only one the listed is needed to read on the limitation; Col. 2, lines 52-65, Col. 3, lines 1-20, Col. 5, lines 10-50, Col. 6, lines 45-67: the status includes and not limited to the user/requestor is in a particular group of uses being associated with a level of access).
With respect to claims 8, 16 and 24, Fay further discloses wherein the version criteria enables automating the identification of which version of an ML object would be most useful for use in a probabilistic model (the terms “enables” and “for use” suggest non-functional descriptive material as the steps in the claim would be performed the same with the same outcome regardless of what is being enable and usage; Col. 3, lines 50-56: apply history permission to constructing machine learning model representing a probabilistic model and make prediction).
Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168